MEMORANDUM **
Wilfred Raphael appeals pro se from the district court’s judgment dismissing, for failure to state a claim, his civil rights *115action against his former attorney, a state court judge, and other defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we may affirm on any ground supported by the record, see Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). We affirm.
The district court properly determined that Raphael could not state a claim because Henderson was not a state actor and the judge was protected by judicial immunity. See Simmons v. Sacramento County Sup. CL, 318 F.3d 1156, 1161 (9th Cir. 2003).
Because Raphael was not a prisoner at the time he filed his action, the district court should not have dismissed his action pursuant to 28 U.S.C. § 1915A. We nevertheless affirm because dismissal was proper pursuant to Fed.R.Civ.P. 12(b)(6). See Omar v. Sectr-Land Service, Inc., 813 F.2d 986, 991 (9th Cir.1987) (holding that a district court may dismiss sua sponte pursuant to Federal Rule of Civil Procedure 12(b)(6) when the claimant cannot possibly win relief).
Raphael’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.